  Case 1:21-cv-00368-PLM-RSK ECF No. 6, PageID.21 Filed 05/06/21 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION
                                    ______

TRENT LAARTHUR DAVIS,

                   Petitioner,                   Case No. 1:21-cv-368

v.                                               Honorable Paul L. Maloney

SHANE JACKSON,

                   Respondent.
____________________________/

                                         ORDER

            In accordance with the opinion entered this day:

            IT IS ORDERED that a certificate of appealability is DENIED.



Dated:       May 6, 2021                         /s/ Paul L. Maloney
                                                  Paul L. Maloney
                                                  United States District Judge
